DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13 and 21-32 and species A, sub-species AA, and sub-species BB claims 1-9 and 27 in the reply filed on 4/22/2021 is acknowledged.
Claims 10-26 and 28-35 are withdrawn withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2021.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “A heat exchanger as claimed in claim 1” and should read “The heat exchanger as claimed in claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 2, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the plurality of rows" in line 4.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the plurality of rows is referring to the plurality of transverse rows or different rows.
Claim 4 recites the limitation "the length of the corrugations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the same" in line 3.  There is insufficient antecedent basis for this limitation in the claim and it is unclear as to what is the same? Is each row in the multiple zones the same or is each row within each zone the same? For examination purposes the Examiner will examine the claim as each row in the two zones are the same length.
Claim 5 recites the limitation "the same" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the other rows" in line 7.  There is insufficient antecedent basis for this limitation in the claim and is unclear what “the other rows” are referring to.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehman et al. (US Publication No.: 2002/0011331 hereinafter “Lehman”).
With respect to claim 1, Lehman discloses a heat exchanger (Fig. 1, 1), comprising: a fluid inlet (Fig. 1, fluid entering 12 and Para 0024); a fluid outlet (Fig. 1, fluid exiting 12 and Para 0024) at least one fluid flow passage extending between and interconnecting the fluid inlet to the fluid outlet (Figs. 1-2, multiple passages between inlets and outlets 12), wherein the at least one fluid flow passage is defined between a pair of spaced apart walls (Para 0021-0022, fluid passage between plates 2); a heat transfer surface disposed within the at least one fluid flow passage (Para 0021-0022 and Figs. 1-2 fins disposed within the flow passage); wherein the heat transfer surface comprises: at least one heat transfer-reducing zone disposed in thermal contact with a 
With respect to claim 2, Lehman discloses the heat exchanger as claimed in claim 1 as discussed above. Lehman also discloses wherein the heat transfer surface comprises: a plurality of transverse rows of corrugations disposed adjacent to one another in series (Fig. 1, 9) such that the plurality of rows extend in an axial direction such that each row of corrugations is disposed offset relative to an adjacent row or adjacent rows of corrugations (Figs. 3-8); wherein: the at least one heat transfer-reducing zone includes one or more rows of the plurality of transverse rows of corrugations (Figs. 1-2, rows of corrugated fins in every zone); and the at least one heat transfer-augmenting zone includes one or more rows of the plurality of transverse rows of corrugations (Figs. 1-2, rows of transverse corrugated fins in augmenting zone); wherein the corrugations in the one or more rows of the at least one heat transfer-reducing zone each have a length extending in the axial direction that is greater than a length of each of the corrugations in the one or more rows of the at least one 
With respect to claim 3, Lehman discloses the heat exchanger as claimed in claim 2 as discussed above. Lehman also discloses wherein: the at least one heat transfer-reducing zone includes a plurality of heat transfer-reducing zones (Fig. 2, zones near 8); and the at least one heat transfer-augmenting zones includes a plurality of heat transfer-augmenting zones (Fig. 2, zones 9 and 10); wherein the plurality of heat transfer-reducing zones and the plurality of heat transfer-augmenting zones are disposed in an alternating series (Fig. 2).
With respect to claim 4, Lehman discloses the heat exchanger as claimed in claim 2 as discussed above. Lehman also discloses wherein: the length of the corrugations in each row of corrugations of the at least one heat transfer-reducing zone is the same (Fig. 2, the length of each row in the two zones near 8 are the same length in each zone).
With respect to claim 7, Lehman discloses the heat exchanger as claimed in claim 2 as discussed above. Lehman also discloses wherein: each heat transfer-augmenting zone has a number of rows of corrugations (Fig. 2); and the number of rows in one heat transfer-augmenting zone is different than the number of rows of corrugations in another one of the heat transfer-augmenting zones (Fig. 2, number of rows in 9 is different than in 10).
With respect to claim 9, Lehman discloses the heat exchanger as claimed in claim 7 as discussed above. Lehman also discloses wherein the length of the corrugations in each of the rows of corrugations in one heat transfer- augmenting zone 
With respect to claim 27, Lehman discloses the heat exchanger as claimed in claim 1 as discussed above. Lehman also discloses wherein the heat transfer surface includes a plurality of heat transfer surface portions (Fig. 3, heat transfer surface portions 18 or fig. 5, 20) disposed in series within the fluid flow passage such that the plurality of heat transfer surface portions, together, provide the at least one heat transfer-reducing zone and the at least one heat transfer-augmenting zone disposed in thermal contact with a portion of the at least one of the spaced-apart walls of the fluid flow passage (Figs. 1-5, the entire heat exchanger is in thermal contact).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al. (US Publication No.: 2002/0011331 hereinafter “Lehman”) in view of Kenny et al. (US Publication No.: 2016/0036104 hereinafter “Kenney”).
With respect to claim 5, Lehman discloses the heat exchanger as claimed in claim 2 as discussed above. Lehman also discloses wherein: the corrugations in each of the rows of corrugations of the at least one heat transfer-reducing zone each have a length (Fig. 2); wherein: the length of corrugations in at least some of the rows of corrugations of the at least one heat transfer-reducing zone are different than the length 
Lehman does not disclose the length of each of the corrugations in a row of corrugations of the at least one heat transfer-reducing zone being the same.
Kenney teaches lengths of corrugated rows being the same in a heat transfer-reducing zone (Fig. 3a, 43(3). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the length of the rows in the heat transfer-reducing zone of Lehman to be the same length as taught by Kennedy to have a uniform fluid flow and temperature distribution (Para 0041).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al. (US Publication No.: 2002/0011331 hereinafter “Lehman”) in view of Akira et al. (US Patent No.: 3,612,494 hereinafter “Akira”).
With respect to claims 6 and 8, Lehman discloses the heat exchanger as claimed in claim 2 as discussed above. Lehman also discloses wherein: each heat transfer-augmenting zone has a number of rows of corrugations (Fig. 2)(as per claim 6).
Lehman does not disclose the length of the corrugations in each of the rows of corrugations of each heat transfer-augmenting zone is the same (as per claim 6) and wherein the length of the corrugations in each of the rows of corrugations of each heat transfer- augmenting zone is the same (as per claim 8).
Akira teaches lengths of corrugated rows being the same (Fig. 2, rows 21 and 22 are the same length). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the length of the rows in the heat 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763